1DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 3 and 7-8 are cancelled; claims 1-2, 4-6 and 9-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. Applicant argues (page 3) “While McCarthy describes a process for freeze-drying blood plasma, McCarthy does not disclose a needle coupled to a cooling unit so as to receive a cooling agent from the cooling unit. McCarthy therefore cannot anticipate claim 1.”
The Examiner respectfully disagrees with this assessment of McCarthy. In response to applicant's argument that McCarthy does not disclose a needle coupled to a cooling unit and for piercing tissue, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The needle of McCarthy discloses in previously cited portions piercing the cooling unit (containers 202 and 204), through which fluid flows. The needle of McCarthy is also capable of piercing tissue, and no evidence provided by the Applicant proves that it is not. If the Applicant’s position is that the needle does not pierce the tissue simultaneously with being coupled to the cooling unit, then this is an intended use of the system and does not provide structural differences that would make the invention as claimed novel over McCarthy.
The Applicant further argues “Keogh does not disclose a needle coupled to a cooling unit so as to receive a cooling agent from the cooling unit.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For example, in par. 0030-0031 of the Published application, the “cooling unit” is disclosed as “can be a refrigeration unit, a cooling tower, a thermoelectric chiller, or any other device capable of removing heat from a coolant. For example, cooling unit 40 can include one or more thermoelectric cooling elements, such as Peltier-type thermoelectric elements. Cooling unit 40 may also include a processor for monitoring process parameters via one or more sensors.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4-6 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCarthy (U.S. 2009/0107001). McCarthy discloses (par. 0014) a cooling unit configured for chilling a cooling agent; (Figure 30; par. 0189) a needle (210) configured for receiving cooling agent from the cooling unit and for piercing a membrane.
As to the functional language and introductory statement of intended use of claim 1, these have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since McCarthy utilizes a needle for receiving cooling agent and piercing a membrane as claimed by the applicant, McCarthy’s needle is therefore capable of being used in piercing oropharyngeal tissue to cause cooling of the oropharyngeal tissue for a time sufficient to cause cryolysis of adipose tissue within the oropharyngeal tissue to reduce a volume of the adipose tissue, and for treating obstructive sleep apnea. In addition, nothing prevents McCarthy’s needle from being used for piercing oropharyngeal tissue to cause cooling of the oropharyngeal tissue for a time sufficient to cause cryolysis of adipose tissue within the oropharyngeal tissue to reduce a volume of the adipose tissue, and for treating obstructive sleep apnea. Therefore, they are capable of being used in this manner.
Regarding claim 2, McCarthy discloses (par. 0155) injection of the cooling agent.
Regarding claim 4, McCarthy discloses (par. 0014) the needle and cooling agent are configured to cause cooling of the oropharyngeal tissue to a temperature between 5°C and -25°C for one to thirty minutes.
Regarding claim 5, McCarthy discloses (Figure 30) the needle is straight.
Regarding claim 6, McCarthy discloses (Figure 30) the needle is angled.
Regarding claim 11, McCarthy discloses (Figure 30) the needle is angled.

Claims 1-2, 4-6 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Elkins et al (U.S. 2008/0183164). Elkins discloses (par. 0032) a cooling unit configured for chilling a cooling agent; and a needle coupled to the cooling unit, the needle being configured for receiving the cooling agent from the cooling unit and for piercing tissue to cause cooling of the tissue for a time sufficient to cause cryolysis of adipose tissue within the tissue to reduce a volume of the adipose tissue.
As to the functional language and introductory statement of intended use of claim 1, these have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Elkins utilizes a needle for receiving cooling agent and piercing a membrane as claimed by the applicant, Elkins’ needle is therefore capable of being used in piercing oropharyngeal tissue to cause cooling of the oropharyngeal tissue for a time sufficient to cause cryolysis of adipose tissue within the oropharyngeal tissue, and for treating obstructive sleep apnea. In addition, nothing prevents Elkins’ needle from being used for piercing oropharyngeal tissue to cause cooling of the oropharyngeal tissue for a time sufficient to cause cryolysis of adipose tissue within the oropharyngeal tissue, and for treating obstructive sleep apnea. Therefore, they are capable of being used in this manner.
Regarding claim 2, Elkins discloses (par. 0102) injecting the cooling agent into tissue.
Regarding claim 4, Elkins discloses (par. 0014, 0019, 0059 and 0100) the needle and cooling agent are configured to cause cooling of the oropharyngeal tissue to a temperature between 5°C and -25°C for one to thirty minutes.
Regarding claim 5, Elkins discloses (Figure 1A) the needle is straight.
Regarding claim 6, Elkins discloses (Figure 1A) the needle is angled.
Regarding claim 11, Elkins discloses (Figures 1A) the needle is angled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarthy (U.S. 2009/0107001) in view of Keogh et al (U.S. 7,507,235). McCarthy discloses the claimed invention except for the cooling agent comprises water and glycerol. Keogh, however, discloses (col. 15, lines 23-39) a needle configured for receiving cooling agent and for piercing tissue, (col. 21, line 65-col. 22, line 13) the cooling agent comprising water and glycerol.
Keogh and McCarthy both disclose systems for delivering agents using a needle. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCarthy’s cooling unit for cooling an agent and delivering it to the needle with Keogh’s administration of glycerol and water in order to provide a safe and effective agent to the patient.

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins et al (U.S. 2008/0183164) in view of Keogh et al (U.S. 7,507,235). Elkins discloses the claimed invention except for the cooling agent comprises water (see Elkins par. 0012). Keogh, however, discloses (col. 15, lines 23-39) a needle configured for receiving cooling agent and for piercing tissue, (col. 21, line 65-col. 22, line 13) the cooling agent comprising water and glycerol.
Keogh and Elkins both disclose systems for delivering agents using a needle. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Elkins’ cooling unit for cooling a glycerol and delivering it to the needle with Keogh’s administration of glycerol and water in order to provide a safe and effective agent to the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792